DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Anderson (US 3683923 A).
Regarding claim 1, Anderson discloses a signal return-path symmetry measurement apparatus (safety circuit for use with electrosurgical apparatus, col. 1 lines 5-6), comprising:
a transformer (transformer 71, col. 5 line 21, Fig. 3), coupled to first and second return-path electrodes (indifferent electrodes 79 and 81 col. 5 lines 25-26, Fig. 3) that are attached to a body of a patient (patient contacting electrodes 79 and 81 col. 5 lines 37-38) and serve as a return path for an electrical signal applied to the patient (return current passes through each primary winding via indifferent electrodes 79 and 81, col. 5 lines 38-40), the transformer configured to generate a return-path-difference electrical signal responsive to a difference between electrical signals returning from the first and second return-path electrodes (first and second primary windings 73 and 75 wound and connected in series opposition, col. 5 35-37; if patient is equally contacting indifferent electrodes, return current is split in half such that the magnetic fields generated by each primary winding tend to cancel one another, col. 5 lines 37-46; as long as ½ of the return current is passing through each of the primary windings, the secondary generates no output voltage, col. 5 lines 46-48; therefore, a return-path-difference signal is generated if a difference is present); and
	monitoring circuitry configured to generate an electrode symmetry measure responsive to the return-path-difference electrical signal (if the patient moves off one of the indifferent electrodes, the balance or current canceling condition is broken, causing a voltage generated across sense terminals 85 via secondary winding 77 from the current flowing through the other primary winding, col. 5 lines 49-55, Fig. 3).
This further meets the limitations of claim 3 requiring the transformer to comprise first and second primary windings respectively coupled to first and second return path electrodes, causing the return-path-difference signal induced in a secondary winding of the transformer to be responsive to the difference between the electrical signals returning from the return path electrodes. 
This also further meets the limitations of claims 5 and 7, requiring only the structures of and generation of signals produced by the apparatus of claim 1, as the See MPEP 2112.02 I. PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION. 
Regarding claim 2, Anderson discloses the apparatus of claim 1 and further discloses wherein the electrical signal comprises an ablation signal (output transformer and RF source not shown in Fig. 3 [col. 5 line 27] understood to correspond to electrode 31 of Fig. 1 or 2 by which a dense electrical current causes localized cutting, col. 4 lines 7-9, commensurate with the scope of the invention regarding electrosurgical cutting, col. 1 line 8, and the function of the apparatus regarding return of a current applied by a surgical electrode and returned from an indifferent electrode, col. 5 lines 58-62).
This further meets the limitations of claim 6, requiring the electrical signal of the method of claim 5 to comprise an ablation signal, as the method of claim 6 would inherently be performed by the apparatus of claim 2 under normal operation. See MPEP 2112.02 as above.
Regarding claim 4, Anderson discloses the apparatus according to claim 1 and further discloses wherein the monitoring circuitry is configured to compare the return- path-difference electrical signal to a threshold, and to trigger an alert when the return-path-difference electrical signal exceeds the threshold (voltage from sense terminals 85 can be used to cause an alarm, col. 5 lines 55-57; threshold understood to implicitly be 0 volts, as the alarm only triggers in the presence of a voltage from sense terminals 85, which occurs only if the patient is not equally contacting both indifferent electrodes 79 and 81, col. 5 lines 50-57; therefore, there is a constant evaluation of voltage relative to the threshold of 0 volts which is held under “normal circumstances”, col. 5 line 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D MCCLELLAN whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/SAMUEL DOUGLAS MCCLELLAN/            Examiner, Art Unit 3794